
	

113 HR 1780 IH: To provide that the only health plans that the Federal Government may make available to the President, Vice President, Members of Congress, and Federal employees are those created under the Patient Protection and Affordable Care Act or offered through a health insurance exchange.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1780
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Camp (for
			 himself, Mr. Sam Johnson of Texas,
			 Mr. Brady of Texas,
			 Mr. Nunes,
			 Mr. Boustany,
			 Mr. Schock, and
			 Mr. Roskam) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committees on Energy and
			 Commerce and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide that the only health plans that the Federal
		  Government may make available to the President, Vice President, Members of
		  Congress, and Federal employees are those created under the Patient Protection
		  and Affordable Care Act or offered through a health insurance
		  exchange.
	
	
		1.Health plans created under
			 PPACA or offered through Exchanges to be only health plans Federal Government
			 may make available to President, Vice President, Members of Congress, and
			 Federal employeesSection
			 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C.
			 18032(d)(3)(D)) is amended—
			(1)in the
			 subparagraph heading, by striking Members of Congress and inserting
			 President, Vice
			 President, Members of Congress, and Federal
			 employees;
			(2)in clause (i), in
			 the matter preceding subclause (I)—
				(A)by striking
			 Members of Congress and congressional staff and inserting
			 the President, Vice President, Members of Congress, and Federal
			 employees; and
				(B)by striking
			 a Member of Congress or congressional staff and inserting
			 the President, the Vice President, a Member of Congress, or a Federal
			 employee; and
				(3)in clause (ii), by
			 amending subclause (II) to read as follows:
				
					(II)Federal
				employeeThe term
				Federal employee means—
						(aa)an
				employee, as such term is defined in section 2105 of title 5,
				United States Code; and
						(bb)includes an
				individual to whom subsection (c) or (f) of such section 2105 pertains (whether
				or not such individual satisfies item
				(aa)).
						.
			
